 



 

Exhibit 10.2

 

ACETO CORPORATION

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This RESTRICTED STOCK UNIT Award Agreement (the “Agreement”) is entered into
effective as of the date set forth in Exhibit A hereto (the “Date of Grant”) by
and between Aceto Corporation, a New York corporation (the “Company”), and the
individual named in Exhibit A (the “Grantee”).

 

WHEREAS, the Company desires to provide the Grantee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intention, the Company is entering into
this Agreement to award the Grantee a restricted stock unit award (the “Award”)
with respect to the Company’s common stock, par value $0.01 per share (the
“Common Stock”) pursuant to the Aceto Corporation 2015 Equity Participation Plan
(the “Plan”) and on the terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:

 

1.           Award. The Company hereby grants the Grantee the number of
Restricted Stock Units (each an “RSU,” and collectively the “RSUs”) set forth in
Exhibit A. This Award is made subject to the terms and conditions set forth
herein and the provisions of the Plan, the terms of which are incorporated
herein by reference. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.

 

2.           Vesting. The Award shall be subject to the vesting conditions set
forth in Exhibit A. Subject to the terms of the Plan, this Agreement, and
Applicable Law, each RSU shall automatically convert into one share of Common
Stock, on the date that it becomes vested. Subject to the terms of this
Agreement, the Grantee shall forfeit the RSUs to the extent that the Grantee
does not satisfy the applicable vesting requirements set forth in Exhibit A.

 

3.           Dividends. Until the RSUs convert into shares of Common Stock in
accordance with Section 2 above, on each date on which the Company pays a cash
dividend to holders of its Common Stock (each, a “Dividend Payment Date”), the
Company shall accrue on the Grantee’s behalf an amount in cash determined by
multiplying (A) the total number of RSUs outstanding pursuant to this Agreement
immediately prior to the Dividend Payment Date, by (B) the per-share dollar
amount of the dividend paid on such date. Any such accrued amount shall be
subject to the terms and conditions (including, without limitation, the vesting
and forfeiture conditions) of this Agreement and the Plan, and shall be paid, if
at all, in cash (without interest) on the date(s) of vesting of the RSUs to
which such amounts relate.

 

   

 

 

4.           Termination of Service. In the event the Grantee incurs a
Termination of Service, the effect of such Termination of Service on the RSUs
shall be determined in accordance with Section 15(b)(ii) of the Plan; provided,
however, that no Termination of Service shall be due to Retirement unless the
Grantee has been continuously employed or engaged in the provision of services
to the Company or a parent or subsidiary of the Company for a minimum of five
(5) years as of the date of such Termination of Service and any unvested RSUs
shall vest pro rata based upon the percentage of the year the Grantee worked in
the year in which such Termination of Service due to Retirement occurs (or, if
such RSUs are performance-based, on a pro-rata basis based upon performance
through the calendar quarter immediately preceding the date of such Termination
of Service due to Retirement).

 

5.           Transfer Restrictions. Except as otherwise expressly provided in
this Agreement, prior to the vesting of any RSUs, the Grantee shall not be
deemed to have any ownership or stockholder rights (including, without
limitation, voting rights and rights to dividends or dividend equivalents) with
respect to such unvested RSUs, nor may the Grantee sell, assign, pledge or
otherwise transfer (voluntarily or involuntarily) unvested RSUs.

 

6.           Withholding Taxes. The Company shall have the right to require the
Grantee to remit to the Company, or to withhold from amounts payable to the
Grantee, as compensation or otherwise, the minimum statutory amount required to
satisfy all federal, state and local income tax withholding requirements and the
Grantee’s share of applicable employment withholding taxes.

 

7.           Grantee Representations. The Grantee understands that the Grantee
(and not the Company) shall be responsible for the Grantee’s own tax liability
arising as a result of the transactions contemplated by this Agreement.

 

8.           No Right to Employment or Service; Covenants Agreement. Neither
this Agreement nor any action taken hereunder shall be construed as giving the
Grantee any right of continuing employment or service with the Company. This
Award shall be forfeited in the event that, at any time prior to the vesting of
the RSUs granted hereunder, the Grantee breaches in any material respect any
agreement between the Grantee and the Company with respect to noncompetition,
nonsolicitation, assignment of inventions and contributions and/or nondisclosure
obligations of the Grantee.

 

9.           Investment Purpose. The Grantee represents and warrants that unless
the shares of Common Stock underlying the RSUs (the “Subject Shares”) are
registered under the Securities Act, any and all Subject Shares acquired by the
Grantee under this Agreement will be acquired for investment for the Grantee’s
own account and not with a view to, for resale in connection with, or with an
intent of participating directly or indirectly in, any distribution of such
Subject Shares within the meaning of the Securities Act. The Grantee agrees not
to sell, transfer or otherwise dispose of such Subject Shares unless they are
either (1) registered under the Securties Act and all applicable state
securities laws, or (2) exempt from such registration in the opinion of Company
counsel.

 

10.         Securities Law Restrictions. Regardless of whether the offering and
sale of Subject Shares pursuant to this Agreement and the Plan have been
registered under the Securities Act, or have been registered or qualified under
the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Subject Shares
(including the placement of appropriate legends on stock certificates or the
imposition of stop-transfer instructions) if, in the judgment of the Company,
such restrictions are necessary in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law.

 

 -2- 

 

  

11.         Governing Law. This Agreement shall be construed under the laws of
the State of New York, without regard to conflict of laws principles.

 

12.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter of this Agreement. Notwithstanding the foregoing, this Agreement and the
Award made hereby shall be subject to the terms of the Plan.

 

13.         Opportunity for Review. Grantee and the Company agree that this
Award is granted under and governed by the terms and conditions of the Plan and
this Agreement. The Grantee has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
this Agreement. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan and this Agreement.

 

14.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Grantee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Grantee and may not be assigned by the Grantee without the prior
written consent of the Company. Any attempted assignment in violation of this
Section shall be null and void.

 

15.         Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Grantee.

 

16.         Other Plans. No amounts of income received by the Grantee pursuant
to this Agreement shall be considered compensation for purposes of any pension
or retirement plan, insurance plan or any other employee benefit plan of the
Company or any parent or Subsidiary, unless otherwise expressly provided in such
plan.

 

17.         Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code and regulations promulgated thereunder
(“Section 409A”). To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that no payments due under this Agreement shall be subject to
an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment. In no event may the Grantee, directly or
indirectly, designate the calendar year of payment. In no event shall the
Committee, the Board, or the Company (or their respective employees, officers or
directors) have any liability to the Grantee (or any other person) due to the
failure of an Award to satisfy the requirements of Section 409A. Although the
parties endeavor to have this Agreement comply with the requirements of Section
409A, there is no guarantee that the Grantee will not be subjected to the
payment of any tax or interest under Section 409A, and the Grantee shall not
have any right to indemnification with respect thereto.

 

 -3- 

 

  

18.         Consent to Jurisdiction. For all matters arising directly or
indirectly from this Agreement or the Plan, the Company and the Grantee each (i)
irrevocably consent and submit to the sole exclusive jurisdiction of the state
and federal courts located in New York City, New York, and the Company and the
Grantee hereto hereby irrevocably submit to the exclusive jurisdiction of any
such courts in connection with any legal action, lawsuit, arbitration,
mediation, or other legal or quasi legal proceeding (“Proceeding”) directly or
indirectly arising out of or relating to this Agreement or the Plan; provided
that a party to this agreement shall be entitled to enforce an order or judgment
of any such court in any United States or foreign court having jurisdiction over
the other party, (ii) irrevocably waive, to the fullest extent permitted by law,
any objection that either party may now or later have to the laying of the venue
of any such Proceeding in any such court or that any such Proceeding which is
brought in any such court has been brought in an inconvenient forum, (iii)
irrevocably waive, to the fullest extent permitted by law, any immunity from
jurisdiction of any such court or from any legal process therein, (iv) covenants
that they will not, directly or indirectly, commence any Proceeding other than
in such courts, and (v) agree that service of any summons, complaint, notice or
other process relating to such Proceeding may be effected in the manner provided
for the giving of notice as set forth in this Agreement.

 

19.         Notices. Any notice required or permitted to be given by either the
Company or the Grantee pursuant to the terms of this Agreement shall be in
writing and shall be deemed given on the date and at the time delivered via
personal, courier or recognized overnight delivery service or, if sent via
telecopier, on the date and at the time telecopied with confirmation of delivery
or, if mailed, on the date five (5) days after the date of the mailing (which
shall be by regular, registered or certified mail). Delivery of a notice by
telecopy (with confirmation) shall be permitted and shall be considered delivery
of a notice notwithstanding that it is not an original that is received. If
directed to the Grantee, any such notice shall be sent to the address on file
with the Company, or to such other address as the Grantee may hereafter specify
in writing. If directed to the Company, any such notice shall be sent to the
Company’s principal executive office, c/o the Company’s Secretary, or to such
other address or person as the Company may hereafter specify in writing.

 

20.         Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

[Signature Page Follows]

 

 -4- 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth in Exhibit A.

 

  ACETO CORPORATION       By:       Name:     Title:       GRANTEE          
Name:

 

 -5- 

 

EXHIBIT A

 

(a)          Grantee’s Name:

 

(b)          Date of Grant:

 

(c)          Number of RSUs Granted:

 

(d)          Vesting Schedule:

 

_______ (Initials)

Grantee

 

_______ (Initials)

Company Signatory

 



   

 